Exhibit 10.4
(GRAPHICS LOGO) [l40043l4004300.jpg]

Rewards for Your Contributions to Our Success Key Management Annual Incentive
Plan Fiscal Year 2011

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004301.jpg]

Creativity...Innovation... Collaboration largest publicly owned developers,
producers and distributors of social expressions products. As a leader at
American Greetings, you have a unique opportunity to focus our associates on
these key areas and to cultivate a work environment that is stimulating,
productive and rewarding. In addition, the decisions you make and the things you
do every day have a direct and meaningful impact both within your department and
across the company. We have designed the Key Management Annual Incentive Plan to
reward you for the critical role you play. As a leader, you help foster and
channel your energy and the energy of those around you into building on our
business principles, strengthening our marketplace position and generating value
for our shareholders. Table of Contents Plan Objectives and Who is Eligible . .
. . . . . . . . . . . . . . . . . . . .2 How the Plan Works . . . .         . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3 Emphasis of
Each Plan Component . . . . . . . . . . . . . . . . . . . . .4 Measuring
Performance . . .         . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .5 Corporate Component . .         . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .6 Business Unit Component         . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .8 Individual Component .         . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .9 Example Calculation         .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
Administrative Plan Details . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . 12 Key Terms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .         . . . . . . . . . . 13 Appendix . . . . . . . . . . . . . .
. . . . . . . . . . . . . .         . . . . . . . . . . . . . . . . . . . . 14

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004302.jpg]

Plan Objectives • Focuses on shareholder value and profi table revenue growth |
Our shareholders expect us to evaluate our results in the same way they do •
Emphasizes teamwork and mutual cooperation | Our success depends on the
collaborative effort within each of our business units • Demonstrates the
importance of personal drive and commitment to quality | Individual
contributions are the foundation of our collective accomplishments • Rewards
leaders for success | Award opportunity is greatest when attention is given to
the achievement of objectives in each of the three performance areas Watch for
Your Participant Letter You will receive a Participant Letter that outlines
information specifi c to your participation in the Plan: • Your assigned
business unit and sub-business unit, if any • The performance multiplier for
your business unit and sub-business unit • Your total target award Who Is
Eligible You are eligible to participate in the Plan if you are a Key Manager or
Corporate-level Offi cer in one of the following primary business units and you
do not participate in another Company-sponsored annual incentive plan: •
Corporate Consolidated • Total Social Expressions Group (SEG) • AG Intellectual
Properties Group • AG Interactive • AG Properties • UK Greetings • John Sands
Group Refer to the section entitled Key Terms for additional details on
eligibility for participation in the Plan. 2

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004303.jpg]

How the Plan Works The Plan provides a cash award for the achievement of goals
in three key performance areas measured over a 12-month fi scal year. Success in
these key areas helps American Greetings create shareholder value and ensure
profi table growth over the long term. Your Award Opportunity Your total target
award is established at the beginning of each fi scal year and will be
communicated to you at that time. Your total target award is: • A percentage of
your base earnings based on your job level • The award you would earn if each
goal is achieved in each performance area The amount of the award you receive
will increase or decrease based on actual performance in these three key areas:
American Greetings will establish goals at the beginning of each fi scal year: •
Corporate goals are developed by management and approved by the Board of
Directors. • Business unit goals will be developed by each business unit based
on its strategic direction, business opportunities and growth projections. These
goals will also be approved by the Board of Directors. • Individual performance
goals will be established with your manager through the Performance Management
Process. At the end of the fi scal year, American Greetings determines the
extent to which each goal has been met. Corporate Performance Business Unit
Performance Individual Performance 3 E X A M P L E If base earnings are $70,000
and target award percentage is 10% of base earnings, total target award is
$7,000. Base Earnings ($70,000) X Target Award % (10%) = Target Award ($7,000)

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004304.jpg]

E X A M P L E Ben • Key Manager 1, Total Social Expressions Group (SEG) •
$70,000 base earnings • $7,000 total target award (10% of base earnings)
Emphasis of Each Plan Component For all plan participants, the business unit
component is 50% of your total target award. The weights for the corporate and
individual components vary based on the potential the job role has to affect
these results. The more senior the role, the greater the impact these
individuals’ decisions have on the achievement of corporate objectives.
Therefore, senior job levels have a heavier weighting on the corporate component
and less senior job levels have more weighting assigned to the individual
component. F I S C A L Y E A R 2 0 1 0 W E I G H T I N G S Job Level Corporate
Business Unit Individual Chairman of the Board CEO President and COO
Corporate-level Senior Vice Presidents Other Section 16 Executive Offi cers 30%
50% 20% Corporate-level Vice Presidents Executive Directors Key Managers 1 and 2
20% 50% 30% 4 $2,100 = Individual ($7,000 x 30%) $1,400 = Corporate ($7,000 x
20%) $3,500 = Business Unit ($7,000 x 50%)

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004305.jpg]

Measuring Performance When American Greetings results for the fi scal year are
fi nal, the company assesses achievement of goals in each performance area.
Performance in each area will determine your actual Plan award. Awards for the
corporate and business unit components are based on the fi nancial performance
award scale. Individual awards are based on your performance rating. Performance
Multiplier — How It’s Used in the Award Scale Performance multipliers are
another way to think about the award scale. There is a relationship between
performance and your actual award. For example, there is a 4:1 multiplier for
the Corporate EPS measure. This means that for every 1% increase or decrease in
the percentage of goal achieved, the Corporate EPS target award will be adjusted
up or down by 4% to determine the actual award. Performance multipliers vary
(see the Appendix on page 14 for complete list). Individual Performance Total
Award Corporate Performance Business Unit + Performance + = Actual Award 200% of
Target 100% of Target THRESHOLD X% of Target* 0% of Target (No Award Below
Threshold) Performance Above Goal Goal Below Goal Below Threshold G O A L
MAXIMUM Financial Performance Award Scale Your actual award is based on fi scal
year-end performance results using the award scale shown at left for corporate
and business unit fi nancial measures. (See Measuring Performance table on page
6 for details.) To earn an award, performance in each area must at least reach
threshold. There is no award for below-threshold performance. Achieving goal
means American Greetings pays awards at target levels. Performance above goal
will result in an increased award up to a maximum level. The award range for
American Greetings fi nancial measures is 0% — 200% of target award. 5 * Varies
by performance measure (see Appendix for details)

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004306.jpg]

Corporate Component The corporate component consists of two parts: • Corporate
Earnings per Share (EPS) • Corporate Total Revenue (Total Revenue) Each of these
parts is weighted based on American Greetings current focus. The Plan is
designed to emphasize the importance of our leaders’ abilities to infl uence
EPS, while paying attention to how they can affect Total Revenue. The weighting
applied to the total target award for the corporate component is: • 90% for EPS
• 10% for Total Revenue The potential award under the corporate component ranges
from 0% to 200% of target award. Performance has a direct impact on actual
award. For every 1% increase or decrease in the percentage of goal achieved: •
EPS target award will be adjusted up or down by 4% to determine the actual award
for this part of the corporate component. • Total Revenue target award will be
adjusted up or down by 5% to determine the actual award (Total Revenue goal is
defi ned as a range between 97% and 103% of goal). You can earn up to 200% of
the total target award for the corporate component based on EPS performance,
Total Revenue performance or a combination of the two. 6 Performance Measures ME
T R I C WH Y I T ‘ S IMP O RTA N T Corporate Earnings per Share (EPS) EPS shows
how much profi t was generated on a per share basis. It communicates to the
investment community the power the company has to make money. The higher our
EPS, the greater value the company is able to provide its shareholders.
Corporate Total Revenue (Total Revenue) When investing in a company, an investor
wants to see it grow or improve over time. Management sets a Corporate Total
Revenue goal each year to keep activities focused on growing the business
year-over-year. Earnings Before Interest and Taxes (EBIT) EBIT is also known as
operating income. It measures the business unit’s earnings before the deduction
of interest payments and taxes. Refer to the section entitled Key Terms for defi
nitions for these fi nancial measures. Total Revenue Goal Is a Range The Total
Revenue portion of the corporate component has a goal defi ned as a range.
That’s because American Greetings believes we have met our Total Revenue
objective if we perform between 97% and 103% of goal.

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004307.jpg]

C O R P O R A T E E P S Award Scale (4:1) Performance as % of Goal Actual Award
as a % of Target Actual Award in Dollars Maximum 127.5% 200% $2,800 120% 170%
$2,380 110% 130% $1,820 Goal 100% 90% $1,260 95% 70% $980 Threshold 90% 50% $700
H O W I T ‘ S C A L C U L A T E D The formula to calculate your actual award as
a percent of target is: (Actual Performance — Goal) x 4 + 90% = Actual Award as
a % of Target Award Performance Above Goal: (105% — 100%) x 4 + 90% = 110% of
Target Award Performance Below Goal: (95% — 100%) x 4 + 90% = 70% of Target
Award C O R P O R A T E T O T A L R E V E N U E Award Scale (5:1) Performance as
% of Goal Actual Award as a % of Target Actual Award in Dollars Maximum 141%
200% $2,800 125% 120% $1,680 105% 20% $280 Goal 97% — 103% 10% $140 96% 5% $70
Threshold 95% 0% $0 H O W I T ‘ S C A L C U L A T E D The formula to calculate
your actual award as a percent of target is: (Actual Performance — Goal) x 5 +
10% = Actual Award as a % of Target Award Performance Above Goal: (105% - 103%)
x 5 + 10% = 20% of Target Award Performance Below Goal: (96% — 97%) x 5 + 10% =
5% of Target Award B E N ‘ S A C T U A L A W A R D F O R C O R P O R A T E C O M
P O N E N T • EPS Actual Performance: 95% of goal = actual award of 70% of
target ($980) • Total Revenue Actual Performance: 125% of goal = actual award of
120% of target ($1,680) Corporate Component 7 E X A M P L E Ben, Key Manager 1
$7,000 total target award • $1,400 corporate component (20% of total target
award) • $1,260 Corporate EPS (90% of total corporate component) • $140
Corporate Total Revenue (10% of total corporate component) Corporate Performance
Threshold Each part of the corporate component has its own performance
threshold: • EPS: 90% of goal • Total Revenue: 95% of goal The performance
threshold must be met to earn an actual award for that measure. Total Award:
$980 + $1,680 = $2,660

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004308.jpg]

Business Unit Component The award for your primary business unit component will
be based on performance in either: • Business Unit Pro Forma EBIT • Product Line
Contribution (PLC) or • Corporate EBIT All associates are assigned to a primary
business unit. Some will also be assigned to a sub-business unit, which may have
different performance measures. Refer to your personalized Participant Letter
for your assigned business unit and sub-business unit, if applicable, and
performance multiplier. See the Appendix on page 14 for more details. Business
Unit Performance Threshold • All primary and sub-business units have a
performance threshold of 90% of goal. E X A M P L E Ben, Key Manager 1 $7,000
total target award • $3,500 business unit component (50% of total target award)
T O T A L S E G Award Scale (4:1) Performance as % of Goal Actual Award as a %
of Target Actual Award in Dollars Maximum 125% 200% $7,000 120% 180% $6,300 115%
160% $5,600 110% 140% $4,900 105% 120% $4,200 Goal 100% 100% $3,500 98% 92%
$3,220 95% 80% $2,800 Threshold 90% 60% $2,100 H O W I T ‘ S C A L C U L A T E D
The formula to calculate your actual award as a percent of target is: (Actual
Performance — Goal) x 4 + 100% = Actual Award as a % of Target Award Performance
Above Goal: (110% — 100%) x 4 + 100% = 140% of Target Award Performance Below
Goal: (98% — 100%) x 4 + 100% = 92% of Target Award B E N ‘ S A C T U A L A W A
R D F O R B U S I N E S S U N I T C O M P O N E N T Total SEG Actual
Performance: 98% of goal = actual award of 92% of target ($3,220) 8 Award:
$3,220

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004309.jpg]

Individual Component Your award under the individual component is based on your
performance rating under the performance management process. Based on your
performance rating, you will receive 0% to 200% of your target award, as shown
in the chart below. Performance Rating Actual Award as a % of Target Exceeds
Expectations (Manager Discretion) 200% Exceeds Expectations 150% Meets
Expectations 100% Improvement Expected/Performance Below Peer Level 0%
Participants who receive an “Improvement Expected/Performance Below Peer Level”
rating will not receive an individual performance incentive and will only
receive 50% of any incentive otherwise earned under the corporate and business
unit components. If Corporate EPS performance is below threshold, associates
with a performance rating of “Exceeds Expectations” will receive an award for
the individual performance component as shown in the chart above. Individuals
with a “Meets Expectations” or “Improvement Expected/Below Peer Level”
performance rating will not receive any portion of the individual performance
incentive if Corporate EPS performance is below threshold. Senior Executive
Officers Refer to the fiscal year 2011 Addendum to the Individual Performance
Component, included with your Award Letter, for a complete description of how
individual performance under the Key Management Annual Incentive Plan applies to
you. E X A M P L E Ben, Key Manager 1 $7,000 total target award • $2,100
individual component (30% of total target award) • Individual Actual
Performance: Exceeds Expectations Individual Target Award $2 , 1 0 0 x Actual
Award as a % of Target x 1 5 0% Individual Performance Actual Award $3,150 9

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004310.jpg]

Example Calculation 10 Here is an example of how your actual award is
determined. E X A M P L E Ben, Key Manager 1 Total Social Expressions Group
(SEG) Base Earnings: $70,000 Total Target Award: $7,000 (10% of base earnings)
To illustrate how awards are calculated, examples of performance goals are
provided in this brochure. Performance is included in the examples to calculate
example awards. These are examples only; performance goals will be different and
may be higher or lower than the examples provided. $2,100 = Individual Target
($7,000 x 30%) Individual Performance Individual Performance Rating $1,400 =
Corporate Target ($7,000 x 20%) • $1,260 EPS • $140 Total Revenue Corporate Goal
• $1.25 Corporate EPS • $1.7 Billion Corporate Total Revenue $3,500 = Business
Unit Target ($7,000 x 50%) Business Unit Goal $140 Million Total SEG A C T U A L
P E R F O R M A N C E The chart below outlines the performance goals and actual
performance in the three categories — American Greetings corporate and business
unit and Ben’s individual performance. Performance Performance and Award Results
Component and Measure Goal Actual Performance Performance as a % of Goal Award
as a % of Target Corporate Component Corporate EPS $1.25 per share $1.19 per
share 95% 70% Corporate Total Revenue $1.7 Billion $2.1 Billion 125% * 120%
Business Unit Total Revenue Total SEG Pro Forma EBIT $140 Million $137.2 Million
98% 92% Individual Component Individual Performance Rating Meets Expectations
Exceeds Expectations N/A 150% * Goal is a range from 97% — 103% of target.

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004311.jpg]

Ben’s Total Award Example: Here’s a look at Ben’s total award based on the
performance shown on the previous page. Total Target Award $7,000 Total Actual
Award $9,030 0 2,000 4,000 6,000 8,000 $10,000 $3,500 $2,100 $3,150 $3,220
$2,660 $1,400 C O R P O R A T E C O M P O N E N T Target Award x Award as % of
Target = Actual Award Corporate EPS $1,400 x 70% = $980 Corporate Total Revenue
$1,400 x 120% = $1,680 Total = $2,660 B U S I N E S S U N I T C O M P O N E N T
Target Award x Award as % of Target = Actual Award $3,500 x 92% = $3,220 I N D I
V I D U A L C O M P O N E N T Target Award x Award as % of Target = Actual Award
$2,100 x 150% = $3,150

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004312.jpg]

New Hires If you are hired during the Plan year — defi ned as the American
Greetings fi scal year ending February 28, 2011 — and are eligible to
participate in the Key Management Annual Incentive Plan, you will receive a
prorated incentive award based on the period of time you participated in the
Plan and your base earnings during that time. Promotions and Transfers If you
are promoted or you move from one business unit to another during the Plan year,
your individual target award, base earnings, business unit goal and
corresponding performance multiplier may change. If any of these do change, your
award will be calculated based on the targets, base earnings, plan provisions
and actual performance for each business unit you participated in on a prorated
basis and rounded to the nearest full month. Termination If you voluntarily or
involuntarily leave American Greetings before the completion of the Plan year,
you will forfeit your Key Management Annual Incentive Plan award for that fi
scal year. Retirement, Leave of Absence, Disability, Death If your employment
ends during the Plan year because you elect to retire after age 60, or if you
take a leave of absence, suffer a permanent disability or die, your actual award
will be prorated to the nearest full month based on the actual period you
participated in the Plan during the year. An associate will be deemed to suffer
a permanent disability only in the following circumstances: (A) where an
associate is absent from employment with American Greetings due to his or her
inability to engage in any substantial gainful activity by reason of any
medically Management Annual Incentive Plan and the Omnibus Incentive
Compensation Plan, the terms of the Omnibus Incentive Compensation Plan will
govern. Questions If you have questions about the Key Management Annual
Incentive Plan and how it works, please contact your manager. Your manager will
work with you to ensure you understand the Plan so you can maximize your annual
award. It is the intent that incentive awards fall under the shortterm deferral
rules of Section 409A of the Internal Revenue Code to exempt the payment of such
Key Management Annual Incentive Plan benefi ts from the requirements of
Section 409A. Calculating Payouts For computation purposes, fi nancial goals and
actual performance results are rounded to the nearest $1,000. The percent of the
fi nancial goal achieved and the percent of target award earned is rounded to
the nearest one-tenth of one percent. The actual incentive award is rounded to
the nearest dollar. Omnibus Incentive Plan The Key Management Annual Incentive
Plan is governed by the American Greetings Corporation 2007 Omnibus Incentive
Compensation Plan, as such plan may be amended from time to time. In the event
of a confl ict between the Key determinable physical or mental impairment, which
either can be expected to result in death, or can be expected to last for a
continuous period of not less than 12 months; or (B) where an associate is
scheduled to receive income replacement benefi ts for a period of not less than
3 months under an accident and health plan covering American Greetings associate
on account of a medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of not less than
12 months. Incentive Award Incentive awards earned in fi scal year 2011 will be
paid to participants within two and one-half months following the end of fi scal
2011, typically within 60 days after the end of the fi scal year. Plan awards
are subject to normal tax withholding at a standardized rate and will be
deposited to a bank account of your choice. Administrative Plan Details If your
employment status changes, your Plan participation and any payouts may be
affected as described below: 12

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004313.jpg]

• Base Earnings. Your base earnings are defi ned as your base salary earned
during the fi scal year. Base earnings exclude health and welfare benefi ts,
bonus, commission, and incentive payments, overtime and other direct or indirect
compensation. Base earnings for Plan participants outside of the U.S. may be
defi ned differently and may vary by country. • Business Unit EBIT. A business
unit’s earnings before interest and taxes. • Business Unit Pro Forma EBIT. A
business unit’s earnings before interest and taxes, charged/credited for any
variation from plan in Net Capital Employed at the weighted average cost of
capital. • Corporate Earnings Per Share (EPS). Corporate earnings per share is
measured at the end of the fi scal year and is calculated as corporate pre-tax
income minus taxes divided by the total number of Primary Business Unit
Participants Corporate Consolidated Chairman, Chief Executive Offi cer,
President and Chief Operating Offi cer, Corporate-level Senior Vice Presidents
and other Section 16 Executive Offi cers Total Social Expressions Group
(SEG) Associates who are part of: • AGI In-Store • Canada • Corporate Staff
(Delta, Finance, HR, ISD, Legal) • Creative • DesignWare & Specialty SBU • Field
Sales • Field Sales Operations (FSO) • Gift Packaging & Holiday SBU • Global
Sourcing • Greeting Cards • Inbound Licensing • Plants • Papyrus-Recycled
Greetings • All other North American Greeting Card Division units AG
Intellectual Properties Group AGIP Corporate Staff AG Interactive AG Interactive
associates AG Properties AG Properties associates UK Greetings UK Greetings
associates John Sands Group John Sands Group associates Key Terms The following
provides defi nitions of some common terms used throughout this brochure.
Capitalized terms used herein that are not defi ned will have the meaning set
forth in the Omnibus Incentive Compensation Plan. planned shares outstanding as
calculated on a fully diluted basis. • Corporate Earnings Before Interest and
Taxes (Corporate EBIT). Consolidated corporate earnings before interest and
taxes, charged/credited for any variation from plan in Net Capital Employed at
the weighted average cost of capital. • Corporate Total Revenue. Consolidated
corporate net sales and other revenues, including but not limited to royalties,
advertising, subscriptions and other revenue streams directly related to the
conduct of our principal business. • Eligibility. You are eligible to
participate in the Key Management Annual Incentive Plan if you are a Key Manager
or Corporate-level Offi cer in one of the following primary business units and
you do not participate in another Company-sponsored annual incentive plan. •
Fiscal Year. March 1 through February 28 or 29 of the following calendar year. •
Net Capital Employed (NCE). Assets (minus cash and LIFO reserve) minus
liabilities (not including interest-bearing debt, intercompany payables and
income taxes). • PLC Defi nition. Product Line Contribution equals gross sales
less all of the following: allowances for obsolete cards (AOC); cost of
markdowns and unsaleables; retail allowances; off-invoice discounts; cost of
good sold at standard cost; assortment labor; cost of caption locator cards,
displayer and point-ofpurchase materials; cost of SBT scrap and shrink; and the
cost of fi nished goods scrap. • Total Social Expressions Group (SEG). Equals
NAGCD pro forma EBIT (includes Corporate Expense) + AGI In-Store pro forma EBIT.

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004314.jpg]

Appendix The following section provides additional details about the Plan,
including details about the business units, their performance measures and
performance multipliers used in the award scales. Please note that some plan
participants will have their business unit incentive determined based on
performance in two areas. Details about the weightings and performance
multipliers for these measures are shown at right and on your personalized
Participant Letters, as appropriate. 1 Total SEG = NAGCD pro forma EBIT
(includes Corporate Expense) + AGI In-Store pro forma EBIT 2 For every 1%
increase or decrease in the percentage of goal achieved, target award will be
adjusted up or down by 1% times the multiplier to determine actual award
Business Unit/Participants Business Unit Components Performance Measure Weight
Performance Multipliers2 Primary Unit Sub Unit Primary Unit Sub Unit Primary
Unit Sub Unit Corporate Consolidated: Chairman, CEO, President and COO,
Corporate-level Senior Vice Presidents and other Section 16 Executive Offi cers
Corporate EBIT 100% 4 Canada, Corporate Staff (Delta, Finance, HR, ISD, Legal),
Creative, DesignWare & Specialty SBU, Field Sales, FSO, Gift Packaging & Holiday
SBU, Global Sourcing, Greeting Cards, Plants, all other North American Greeting
Card Division units Total SEG1 100% 4 Inbound Licensing Total SEG1 AG
Interactive pro forma EBIT 50% 50% 4 2 AGI In-Store Total SEG1 AGI In-Store pro
forma EBIT 50% 50% 4 2 Papyrus-Recycled Greetings Total SEG1 PRG PLC 40% 60% 4 2
AG Intellectual Properties Group — Corporate Staff AG Interactive pro forma EBIT
+ AG Properties pro forma EBIT 100% 2 AG Interactive AG Interactive pro forma
EBIT 100% 2 AG Properties AG Properties pro forma EBIT 100% 2 UK Greetings UK
Greetings pro forma EBIT 100% 4 John Sands Group John Sands Group pro forma EBIT
100% 2

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004315.jpg]

American Greetings reserves the right to terminate or make changes to the
Program, including retroactively, at any time without prior notice to any of the
Program’s participants (provided that no amendment to the Program adopted more
than 90 days after the beginning of the applicable fi scal year may have the
effect of increasing the amount that is or could be payable under the guidelines
set forth herein for such fi scal year to any participant who is a “covered
employee” of American Greetings as defi ned in section 162(m)(3) of the Internal
Revenue Code). In the case of our executive offi cers, the Board of Directors
(or committee thereof), and in the case of all other participants, the Board of
Directors (or committee thereof), the Chief Executive Offi cer and the Chairman
are the only persons who have the authority to alter or amend this Program. Any
such alteration or amendment must be done in writing. No participant should rely
on an alteration or amendment to this Program unless it is made in writing and
signed by the Chief Executive Offi cer or the Chairman. Nothing in this brochure
or in any Participant Letter or addendum should be construed to create or imply
any contract of employment between an associate and American Greetings and its
subsidiaries or to create any binding contractual right to payment of any
specifi c amount under the American Greetings Key Management Annual Incentive
Plan. The provisions of this brochure describe the general guidelines used by
American Greetings in determining the benefi ts payable to Plan participants;
however, in every case, American Greetings reserves the right to reduce or
eliminate the amount that would otherwise be payable to a participant or
participants under such guidelines where it determines, in its discretion, that
such a reduction is necessary or appropriate, in light of the participant’s
performance or other relevant business circumstances. 15

 



--------------------------------------------------------------------------------



 



(GRAPHICS LOGO) [l40043l4004316.jpg]

 



--------------------------------------------------------------------------------



 



() [l40043l4004317.gif]
SENIOR EXECUTIVE OFFICER
ADDENDUM TO INDIVIDUAL PERFORMANCE COMPONENT OF
FY2011 AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN
INDIVIDUAL PERFORMANCE
Notwithstanding the description of the Individual Performance component included
in the booklet (the “Plan Booklet”) outlining the Fiscal 2011 Key Management
Annual Incentive Plan, the Individual Performance component of American
Greetings Key Management Annual Incentive Plan for all Senior Executive Officers
of American Greetings, consisting of the Corporation’s Chairman, Chief Executive
Officer, President and Chief Operating Officer, Senior Vice Presidents and other
Section 16 officers (collectively the “Senior Executive Officers”) is modified
by this Addendum as follows:

•   Specific award percentages for the individual performance component are
replaced with award ranges, thereby giving managers more discretion to adjust
the percentage of the individual award based on an individual’s performance.   •
  Senior Executive Officers who receive an “Exceeds Expectations (Manager
Discretion)” performance rating will earn between 150% and 200% of their target
award under the individual performance component. Those who receive an “Exceeds
Expectations” performance rating will earn between 100% and 150% of their target
award under the individual performance component. And those who receive a “Meets
Expectations” performance rating will earn between 50% and 100% of their target
award under the individual performance component.

As with all participants of the Key Management Annual Incentive Plan, at the end
of the fiscal year, managers assess each Senior Executive Officer’s performance
compared to other participants. Managers determine the degree to which
participants achieved the performance objectives that had been defined at the
beginning of the year.
Managers rank participants based on their relative performance and determine
actual performance ratings and individual performance awards based on these
rankings and the targeted distribution of performance ratings.

•   For Senior Executive Officers, the targeted distribution of participants for
the “Exceeds Expectations (Manager Discretion)” performance rating is 0% to 10%;
the targeted distribution for the “Exceeds Expectation” performance rating is
20% to 30%; the targeted distribution for the “Meets Expectations” performance
rating is 60%; and the targeted distribution for the “Improvement Expected /
Performance Below Peer Level” is 10%. (See chart on the following page.)   •  
Senior Executive Officers who receive an “Exceeds Expectations (Manager
Discretion)” performance rating will receive between 150% and 200% of their
target individual award, as determined by his or her manager.   •   Senior
Executive Officers who receive an “Exceeds Expectations” performance rating will
receive between 100% and

Page 1



--------------------------------------------------------------------------------



 



FY2011 KEY MANAGEMENT ANNUAL INCENTIVE PLAN SENIOR EXECUTIVE OFFICER ADDENDUM

    150% of their target individual award, as determined by his or her manager.
  •   Senior Executive Officers who receive a “Meets Expectations” rating will
receive between 50% and 100% of their target individual award, as determined by
his or her manager.   •   As with other participants, Senior Executive Officers
who receive an “Improvement Expected / Performance Below Peer Level” rating will
not receive an individual performance award and will only receive 50% of any
award otherwise earned under the corporate and business unit components.

As with other participants, if corporate EPS performance is below the
performance threshold, only those Senior Executive Officers with a performance
rating of “Exceeds Expectations” or “Exceeds Expectations (Manager Discretion)”
may receive awards for the individual performance measure.

•   Participants, including Senior Executive Officers, who receive an “Exceeds
Expectations” or “Exceeds Expectations (Manager Discretion)” performance rating
will receive an award for the individual performance component as shown in the
table below.   •   Senior Executives who receive a “Meets Expectations” or
“Improvement Expected / Below Peer Level” performance rating will not receive
any portion of the individual performance award.

The schedule below shows how individual awards will be adjusted based on
individual performance.
Except as set forth in this Addendum, the description of the Key Management
Annual Incentive Plan included in the Plan Booklet remains unchanged. In the
event of a conflict between the terms described in the Plan Booklet and this
Addendum, the terms set forth in this Addendum will govern.

                      Target Performance   Actual Award Performance Rating  
Rating Distribution   as a % of Target
Exceeds Expectations (Manager Discretion)
    0 — 10%       150% — 200%    
Exceeds Expectations
    20% — 30%       100% — 150%    
Meets Expectations
    60%       50% — 100%    
Improvement Expected / Performance Below Peer Level
    10%       0%  

Page 2